Title: From Benjamin Franklin to William Strahan, 28 June 1763
From: Franklin, Benjamin
To: Strahan, William


Dear Friend,
New York, June 28. 1763
You will hear before this reaches you, that the Indians have renew’d their Hostilities. They have not as usual made any previous Complaint, and various Conjectures are therefore made of the Cause. Some think it is merely to secure their Hunting Countries, which they apprehend we mean to take from them by Force and turn them into Plantations, tho’ this Apprehension is without Ground. Others, that too little Notice of them has been taken since the Reduction of Canada, no Presents made them as before. Others, that they are offended at the Prohibition of selling them Rum and Powder; but I do not find this Prohibition has been general, and as to Powder that enough has been allow’d them all for their Hunting. Others, that they acquir’d a Relish for Plunder in the late War, and would again enjoy the Sweets of it. Others that it is the Effect of a large Belt sent among them by the French Commander in the Ilinois Country, before he heard of the Peace, to excite them to renew the War, and assure them of Supplies and Assistance. Others think all these Causes may have operated together. The Nations chiefly concern’d are said to be the Outawas and Chippewas who live West and North of the Lakes, and the Delawares on the Ohio; but some other Nations who have not yet appear’d are suspected privily to encourage them. It is however a War that I think cannot last long, tho’ for the present very mischievous to the poor Settlers on the Frontiers.
I expected when I left England, to have learnt in your Letters the true State of Things from time to time among you; but you are silent, and I am in the dark. I hear that Faction and Sedition are becoming universal among you, which I can scarcely believe tho’ I see in your public Papers a Licentiousness that amazes me. I hear of Ins and Outs and Ups and Downs, and know neither why nor wherefore. Think, my dear Friend, how much Satisfaction ’tis in your Power to give me, with the Loss only of half an Hour in a Month that you would otherwise spend at Cribbidge. I left our Friend David and his Family well. I hope this will find you so. I am here on my Journey to New England, whence I hope to return in about 2 Months. Sally goes with me. Billy and his Wife, came over here last Night from the Jerseys to spend a few Days with their Friends at New York, so that we are all together at present, except my Wife, and all join in best Wishes for you and good Mrs. Strahan and your Children. I wrote to you by the last Packet, and can now only add, that I am, with sincerest Esteem and Affection, Dear Sir, Your most obedient humble Servant
B Franklin
Mr. Strahan
 Endorsed: Britannia, Tillet Philadelphia Packett Budden
